STONE, J.
The decree of the chancellor rendered in this cause must be affirmed on two grounds. The debt,, for the payment of which the bill seeks to have the lands of the testator sold, was contracted by the executors in 1861, and, at that time, imposed only a personal liability on them. For aught that appears in the bill, the executors may have been largely in default to the estate, and the will gives them no power to contract debts on the credit of the estate. And, as a debt against the lands devised, the claim had long been barred by the limitation of six years, when the present bill was filed.-Steele v. Steele, 64 Ala. 438; Vanderveer v. Ware, 65 Ala. 606; Maybury v. Grady, 67 Ala. 147.
Affirmed.